      Case 19-25757-JNP           Doc 313 Filed 01/15/20 Entered 01/15/20 11:28:47                       Desc Ntc
                                    of Hrg on Aplc for Comp Page 1 of 2
Form 137 − aplccmpn

                                   UNITED STATES BANKRUPTCY COURT


District of New Jersey
401 Market Street
Camden, NJ 08102

                                         Case No.: 19−25757−JNP
                                         Chapter: 7
                                         Judge: Jerrold N. Poslusny Jr.

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Kline Construction Co., Inc.
   240 Waveland Avenue
   Galloway, NJ 08205
Social Security No.:

Employer's Tax I.D. No.:
  22−2063037

                      NOTICE OF HEARING ON APPLICATION FOR COMPENSATION


      NOTICE IS HEREBY GIVEN that there will be a hearing held before the honorable Jerrold N. Poslusny Jr.
on:

Date:     2/20/20
Time:      02:00 PM
Location: 4th Floor Courtroom 4C, Mitchell H. Cohen Courthouse, 1 John F. Gerry Plaza, 400 Cooper Street,
Camden, NJ 08101−2067

for the purpose of acting on applications for compensation. Attendance by debtor(s) or creditors is welcome, but not
required.

      The following applications for compensation have been filed:

APPLICANT(S)
Gavin/Solmonese LLC, Other Professional, period: 9/5/2019 to 12/23/2019

COMMISSION OR FEES
FEES: 69,225.00

EXPENSES
445.05

If this is a chapter 13 case, the fees and expenses awarded:

                will not reduce the amount to be paid to general unsecured
                creditors under the plan.

                will reduce the amount to be paid to general unsecured
                creditors under the plan as follows:

Debtor(s) or other parties who wish to object must file an objection not later than 7 days prior to the hearing date.
Objections must be filed with the Court and served on the applicant and other interested parties.

      An appearance is not required on an application for compensation unless an objection is filed.
     Case 19-25757-JNP    Doc 313 Filed 01/15/20 Entered 01/15/20 11:28:47   Desc Ntc
                            of Hrg on Aplc for Comp Page 2 of 2


Dated: January 15, 2020
JAN: kvr

                                                     Jeanne Naughton
                                                     Clerk
